Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  November 08, 2021

The Court of Appeals hereby passes the following order:

A22A0394. JUSTICE QUEEN AL-AMEEN v. EDWARD D. ROBINSON.

      Justice Queen Al-Ameen and Edward D. Robinson were divorced in 2019.
Robinson filed a motion for contempt, alleging that Al-Ameen had not paid child
support since the divorce decree was entered. On March 16, 2021, the trial court
entered a contempt order that reflected the amount of Al-Ameen’s child support
arrearage, then amended the arrearage amount in its “Addendum to Contempt Order”
entered on August 18, 2021. Al-Ameen filed a timely notice of appeal from the
amended order. We, however, lack jurisdiction.
      Appeals from orders in domestic relations cases, including orders holding or
declining to hold persons in contempt, must be pursued by discretionary application.
See OCGA § 5-6-35 (a) (2). “[C]ompliance with the discretionary appeals procedure
is jurisdictional.” Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d 265) (1991).
Although OCGA § 5-6-34 (a) (11) permits a direct appeal from child custody rulings
issued in child custody cases, the order at issue in this appeal does not include any
child custody rulings, so it does not fall within the scope of this provision. See Voyles
v. Voyles, 301 Ga. 44, 47 (799 SE2d 160) (2017).
      El-Ameen’s failure to follow the discretionary appeal procedure deprives us of
jurisdiction over this direct appeal, which is hereby DISMISSED.
Court of Appeals of the State of Georgia
       Clerk ’s Office, Atlanta,____________________
                                  11/08/2021
       I certify that th e above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk .